J-A08032-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

KERRY R. BLUM,                           :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    Appellant            :
                                         :
                    v.                   :
                                         :
RAPHAELA G. BLUM,                        :
                                         :
                    Appellee             :     No. 1982 EDA 2015

                Appeal from the Order Dated May 29, 2015,
          in the Court of Common Pleas of Northampton County,
          Domestic Relations, at No(s): No. C0048-CV-2011-2257

BEFORE:    BOWES, OLSON, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.: FILED MARCH 23, 2016

     Kerry R. Blum (Husband) appeals from the Court of Common Pleas of

Northampton County’s order dated May 29, 2015. Based on the following,

we quash the appeal.

     The order from which Husband appeals disposed of exceptions filed by

both Husband and Raphaela G. Blum (Wife) to a Master’s report and

recommendation relating to, inter alia, issues of equitable distribution.   Of

particular import herein, the court overruled “Husband’s exception to the

Master’s finding that the engagement ring is the separate property of Wife”

and scheduled a hearing “for purposes of valuing the ring so that Husband

may have the opportunity to purchase same from Wife, the ring being an

heirloom of Husband’s family.” Order, 5/29/2015, at unnumbered page 1.

The court also sustained “Wife’s exception to the Master’s finding that she



*Retired Senior Judge assigned to the Superior Court.
J-A08032-16


has no interest in [certain] items of personal property” and remanded the

matter to the Master for a hearing relating to the equitable distribution of

that property. Id. at unnumbered page 2.

      Pennsylvania Rule of Appellate Procedure 341(a) provides that “an

appeal may be taken as of right from any final order of an administrative

agency or lower court.” Pa.R.A.P. 341(a). “A final order is any order that[]

disposes of all claims and of all parties.”   Pa.R.A.P. 341(b)(1).   The order

from which Husband appeals clearly contemplates further proceedings to

address outstanding equitable distribution issues. As such, it is not a final

order.   Accordingly, we quash the appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 3/23/2016




                                    -2-